IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE                   FILED
                           MAY 1998 SESSION
                                                              July 16, 1998

                                                            Cecil Crowson, Jr.
                                                            Appellate C ourt Clerk
STATE OF TENNESSEE,           )
                              )
             Appellee,        )    No. 03C01-9707-CC-00238
                              )
                              )    Blount County
v.                            )
                              )    Honorable D. Kelly Thomas, Jr., Judge
                              )
EUGENE McCARTER,              )    (Probation revocation)
                              )
             Appellant.       )


For the Appellant:                 For the Appellee:

Mack Garner                        John Knox Walkup
District Public Defender           Attorney General of Tennessee
419 High Street                           and
Maryville, TN 37804                Michael J. Fahey, II
                                   Assistant Attorney General of Tennessee
                                   425 Fifth Avenue North
                                   Nashville, TN 37243-0493

                                   Michael L. Flynn
                                   District Attorney General
                                           and
                                   Edward P. Bailey, Jr.
                                   Assistant District Attorney General
                                   Blount County Courthouse
                                   363 High Street
                                   Maryville, TN 37804




OPINION FILED:____________________



AFFIRMED PURSUANT TO RULE 20

Joseph M. Tipton
Judge
                                       OPINION



              The defendant, Eugene McCarter, appeals as of right from the Blount

County Circuit Court’s revocation of his probation. He argues that the trial court erred

by revoking his probation. We disagree.



              The defendant was convicted on December 5, 1994, upon the entry of a

guilty plea to the offense of selling more than one-half ounce nor more than ten pounds

of marijuana, a Class E felony. The trial court sentenced the defendant as a Range I,

standard offender to two years to be suspended after serving six months in the county

jail. On June 9, 1995, a probation violation warrant was issued, and the defendant’s

probation was revoked on July 25, 1995, following a probation revocation hearing. The

defendant was released again on December 12, 1995. Another probation violation

warrant was issued on June 21, 1996.



              At the revocation hearing, Stan Miller, the defendant’s probation officer,

testified that the defendant admitted to him that he used alcohol while on probation. He

said that the defendant voluntarily went for detoxification treatment but that the

defendant left after a few days. He stated that on June 6, the defendant was arrested

for public intoxication. He stated that the defendant failed to report to him after June 5,

failed to maintain suitable employment, and failed to complete community service. At

the hearing, the defendant admitted that he drank beer while on probation and that he

failed to report to his probation officer. The trial court revoked the defendant’s

probation and ordered the defendant to serve his sentence.



              After full consideration of the record, the briefs, and the law governing the

issues presented, we are of the opinion that the evidence justifies the revocation and

that no error of law exists that would require a reversal. Therefore, we determine that


                                             2
the judgment of the trial court should be affirmed pursuant to Rule 20, Tenn. Ct. Crim.

App.


                                         Joseph M. Tipton, Judge



CONCUR:



Joe G. Riley, Judge



Curwood Witt, Judge




                                           3